Decided January 31, 1911.
On Petition for Rehearing.
[112 Pac. 1084.]
Opinion by
Mr. Chief Justice Eakin.
6. Upon motion for a rehearing respondent suggests that Article VII of the constitution, as amended, so enlarges the jurisdiction of this court that, where it can say from the record what findings should have been made, *598it shall make them itself, and that as the amendment is remedial it may apply to pending eases, and asks this court now upon a rehearing to consider the whole record, and to affirm the judgment of the court appealed from if it was such as should have been rendered, notwithstanding any error committed during the trial. In the construction of a statute it may be stated generally that, if a statute changes the remedy only, but does not destroy all remedy for the enforcement of a right, it is retrospective and applies to cases pending at the date of its enactment unless a contrary intent is manifest: Judkins v. Taffe, 21 Or. 89 (27 Pac. 221) ; Denny v. Bean, 51 Or. 180 (93 Pac. 693: 94 Pac. 503).
7. But a constitution always operates prospectively, unless it is clearly shown from the language used or the objects to be accomplished that the provision was intended to operate retrospectively, and such intent must be clearly established. 8 Cyc. 731, 745, and cases cited.
8. Not only is there nothing in the language of the amendment to indicate an intention to make it retroactive, but the clause, “upon appeal of any case to the Supreme Court either party may have attached to the bill of exceptions the whole testimony,” etc., has reference exclusively to appeals thereafter taken, as it contemplates preparation of the record at the time the bill of exceptions is signed. The matters to be so attached are not parts of the record until made so by certificate of the judge, and this is to be done at the election of one or the other of the parties to the appeal, and the provision is plainly prospective only.
9. In the opinion we stated that the case was not before us on the evidence for the purpose of determining whether the elements of fraud have been established, and counsel urge that the whole evidence is in the record, and we should have determined the facts. Even when *599the evidence is in the record it is not for the purpose of reviewing the findings of fact, but from which to' determine the merits of a motion for a nonsuit or for an instructed verdict.
10. Only errors of law are to be reviewed upon an appeal from a judgment.
The petition for a rehearing is denied.
Reversed: Rehearing Denied.